      Case 5:18-cv-00767-BLF Document 189 Filed 04/24/20 Page 1 of 3



 1   J. DAVID HADDEN (CSB No. 176148)                 MICHAEL A. SHERMAN (SBN 94783)
     dhadden@fenwick.com                              masherman@stubbsalderton.com
 2   SAINA S. SHAMILOV (CSB No. 215636)               JEFFREY F. GERSH (SBN 87124)
     sshamilov@fenwick.com                            jgersh@stubbsalderton.com
 3   TODD R. GREGORIAN (CSB No. 236096)               SANDEEP SETH (SBN 195914)
     tgregorian@fenwick.com                           sseth@ stubbsalderton.com
 4   RAVI R. RANGANATH (CSB No. 272981)               WESLEY W. MONROE (SBN 149211)
     rranganath@fenwick.com                           wmonroe@stubbsalderton.com
 5   SHANNON E. TURNER (CSB No. 310121)               STANLEY H. THOMPSON, JR. (SBN
     sturner@fenwick.com                              198825)
 6   CHIEH TUNG (CSB No. 318963)                      sthompson@stubbsalderton.com
     ctung@fenwick.com                                VIVIANA B. HEDRICK (SBN 239359)
 7   FENWICK & WEST LLP                               vhedrick@stubbsalderton.com
     Silicon Valley Center                            STUBBS ALDERTON MARKILES, LLP
 8   801 California Street                            15260 Ventura Boulevard, 20th Floor
     Mountain View, CA 94041                          Sherman Oaks, CA 91403
 9   Telephone:     650.988.8500                      Telephone:    (818) 444-4500
     Facsimile:     650.938.5200                      Facsimile:    (818) 444-4520
10
     Attorneys for AMAZON.COM, INC.,                  Attorneys for PERSONALWEB
11   AMAZON WEB SERVICES, INC., and                   TECHNOLOGIES, LLC
     TWITCH INTERACTIVE, INC.
12
                                     UNITED STATES DISTRICT COURT
13
                               NORTHERN DISTRICT OF CALIFORNIA
14
                                            SAN JOSE DIVISION
15
     IN RE PERSONALWEB TECHNOLOGIES,                   Case No.: 5:18-md-02834-BLF
16   LLC, ET AL., PATENT LITIGATION
                                                       Case No.: 5:18-cv-00767-BLF
17   AMAZON.COM, INC., and AMAZON WEB
     SERVICES, INC.,                                   Case No.: 5:18-cv-05619-BLF
18
                       Plaintiffs
19         v.
                                                       STIPULATION AND [PROPOSED]
     PERSONALWEB TECHNOLOGIES, LLC and                 ORDER REGARDING BRIEFING
20                                                     SCHEDULE FOR MOTION FOR
     LEVEL 3 COMMUNICATIONS, LLC,
                                                       ATTORNEY FEES AND COSTS OF
21                     Defendants,                     AMAZON.COM, INC., AMAZON WEB
                                                       SERVICES, INC., AND TWITCH
22                                                     INTERACTIVE, INC.
     PERSONALWEB TECHNOLOGIES, LLC and
23   LEVEL 3 COMMUNICATIONS, LLC,

24                     Plaintiffs,
           v.
25
     TWITCH INTERACTIVE, INC.,
26
                       Defendant.
27

28
     STIP. AND PROPOSED ORDER RE BRIEFING
     SCHEDULE FOR FEES MOTION OF AMAZON                               CASE NOS.: 5:18-md-02834-BLF,
     AND TWITCH                                            5:18-cv-00767-BLF, AND 5:18-cv-05619-BLF
       Case 5:18-cv-00767-BLF Document 189 Filed 04/24/20 Page 2 of 3



 1          PersonalWeb Technologies, LLC (“PersonalWeb”), and Amazon.com, Inc. and Amazon

 2   Web Services, Inc. (collectively, “Amazon”) and Twitch Interactive, Inc. (“Twitch”) stipulate as

 3   follows:

 4          WHEREAS, per agreement by the parties and Court order, the hearing on Amazon’s and

 5   Twitch’s motion for attorneys’ fees and bill of costs (collectively, the “Motion”), originally set for

 6   hearing on June 4, 2020 is now moved to August 6, 2020 (Dkt. 597);

 7          WHEREAS, the parties agree that PersonalWeb shall have up until June 18, 2020 to file its

 8   opposition papers to the Motion, and Amazon and Twitch shall have up until July 23, 2020 to file

 9   its reply papers in support of the Motion;

10          BASED ON THE FOREGOING, THE PARTIES HEREBY STIPULATE as follows:
11          1. PersonalWeb shall have up until June 18, 2020 to file its opposition papers to the
12              Motion.
13          2. Amazon and Twitch shall have up until July 23, 2020 to file its reply papers in support
14              of the Motion.
15

16   Dated: April 24, 2020                         STUBBS, ALDERTON & MARKILES, LLP

17
                                                   By: /s/ Viviana Boero Hedrick
18                                                         VIVIANA BOERO HEDRICK
                                                           MICHAEL A. SHERMAN
19                                                         JEFFREY F. GERSH
                                                           SANDEEP SETH
20                                                         WESLEY W. MONROE
                                                           STANLEY H. THOMPSON, JR.
21
                                                           Attorneys for
22                                                         PERSONALWEB TECHNOLOGIES, LLC

23   Dated: April 24, 2020                         FENWICK & WEST LLP

24                                                 By: /s/ Todd R. Gregorian
                                                       TODD R. GREGORIAN (CSB No. 236096)
25                                                     tgregorian@fenwick.com
26                                                      Attorneys for AMAZON.COM, INC., and
                                                        AMAZON WEB SERVICES, INC.
27                                                      TWITCH INTERACTIVE, INC.
28
      STIP. AND PROPOSED ORDER RE BRIEFING
      SCHEDULE FOR FEES MOTION OF AMAZON                                    CASE NOS.: 5:18-md-02834-BLF,
      AND TWITCH                                       1         5:18-cv-00767-BLF, AND 5:18-cv-05619-BLF
       Case 5:18-cv-00767-BLF Document 189 Filed 04/24/20 Page 3 of 3



 1                                           ATTESTATION

 2            The undersigned attests that concurrence in the filing of the foregoing document was

 3   obtained from all of its signatories.

 4   Dated: April 24, 2020                      STUBBS, ALDERTON & MARKILES, LLP

 5
                                                By: /s/ Viviana Boero Hedrick
 6                                                      VIVIANA BOERO HEDRICK
                                                        MICHAEL A. SHERMAN
 7                                                      JEFFREY F. GERSH
                                                        SANDEEP SETH
 8                                                      WESLEY W. MONROE
                                                        STANLEY H. THOMPSON, JR.
 9
                                                       Attorneys for
10                                                     PERSONALWEB TECHNOLOGIES, LLC

11

12
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
13

14
     Dated:
15                                              Honorable Beth Labson Freeman
                                                United States District Court Judge
16

17

18

19

20

21

22

23

24

25

26

27

28
      STIP. AND PROPOSED ORDER RE BRIEFING
      SCHEDULE FOR FEES MOTION OF AMAZON                                CASE NOS.: 5:18-md-02834-BLF,
      AND TWITCH                                   2         5:18-cv-00767-BLF, AND 5:18-cv-05619-BLF
